Citation Nr: 0503223	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
deep laceration of the left knee with synovitis and meniscal 
damage, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran had active military service from September 1958 
to July 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the veteran's 
claims folder was transferred to the RO in Boston, 
Massachusetts in January 1998.  The Board remanded the 
veteran's claim to the RO for additional development in 
February 2000 and again in November 2001.  The case was 
returned to the Board in December 2004.  


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected left knee disability.  
When this case was before the Board in November 2001, it was 
remanded for another VA examination because the report of a 
June 2004 VA fee-basis examination did not provide all 
required information for rating purposes.  Pursuant to the 
Board's remand, the veteran was afforded another VA 
examination in June 2004.  Although the Board was specific in 
terms of the information required in the examination report, 
neither the June 2004 examination report nor the addendum to 
the report identifies the excursion of motion accompanied by 
pain; the extent of any instability or subluxation of the 
knee; any effusion or locking of the knee; the extent of any 
incoordination, weakened movement and excess fatigability, 
the extent of any increased functional impairment on repeated 
use or during flare-ups; or an assessment of the additional 
functional impairment in terms of additional limitation of 
motion.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  Accordingly, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

The Board notes that the RO did comply with the Board's 
directive to request identifying information and any 
necessary authorization from the veteran for any health care 
providers who may have records pertinent to his claim.  
Although the veteran reportedly indicated at the June 2004 
examination that he had received recent treatment for his 
left knee, he has not identified the health care provider(s) 
or authorized the RO to obtain the pertinent treatment 
records.  The Court has held that, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Records pertaining to treatment or evaluation of 
the veteran's left knee during the period of this claim could 
be supportive of the veteran's claim.  Therefore, while this 
case is in remand status, the Board believes that the veteran 
should be afforded another opportunity to submit pertinent 
medical records or to provide the information and 
authorization necessary for the RO to obtain such records.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his left knee during the 
period of this claim or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain a copy of such records on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should 
also be afforded an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the veteran's service-
connected left knee disability.  The 
claims folders, to include a copy of this 
remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not feasible, 
the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  If this is not feasible, 
the examiner should so state.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).   


